—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Wood, J.), dated October 3, 1988, which, after a hearing, granted the motion of the Mount Vernon Housing Authority for summary judgment dismissing the complaint insofar as it is asserted against it and the cross claims against it.
Ordered that the order is affirmed, with costs.
"The Trial Judge’s assessment of the credibility of the witness’ testimony is to be afforded great weight” (Matter of Liccione v John H., 65 NY2d 826, 827). Moreover, where, as here, the physical characteristics of the witnesses were a critical issue, the Supreme Court, Westchester County, was in the best position to evaluate the evidence, and we perceive no basis in the record upon which to disturb its findings. Rubin, J. P., Balletta, Rosenblatt and Miller, JJ., concur.